Title: 30th.
From: Adams, John Quincy
To: 


       This afternoon Mr. Cutler called at our office, and perswaded me to ride with him up to Mr. Brown’s farm; where we found a number of young Ladies. The afternoon was tolerably insipid: we drank tea there; and afterwards escorted the Ladies. I rode with Miss Jones, and left her at Captain Fletcher’s. I afterwards returned there, but she was already gone. There was a very brilliant northern light in the evening.
       Mr. Cutler is one of the most complaisant persons with whom I am acquainted. The ladies employ him upon almost every occasion; and yet behave to him in such a manner as does not express a sense of obligations received. They even slight and disregard him for performing those services by which he renders himself useful to them. There are problems in the female character, which are not easily solved.
      